On October 26,2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of three (3) years for placement in an appropriate correctional facility or program for violation of the conditions of a suspended sentence for the offense of Driving Under the Influence of Alcohol/Drugs 4th or Subsequent Offense, a felony. The Court recommended Defendant for placement in the WATCh Program or Connections/Corrections.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by Joel Thompson.
Done in open Court this 3rd day of May, 2007.
DATED this 22nd day of May, 2007.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.